Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 18 August 2022. These drawings are acceptable.
Specification
Specification Amendments received on 18 August 2022 to complement the amendment to the drawings are accepted. 
Response to Arguments
Applicant's arguments filed on 18 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Yves does not disclose “a second conductive element conductively unconnected to said first conductive element and to said antenna feed; and a resistor connecting said second end of said first conductive element to said second conductive element” (as recited in independent claims 1 and 13) and disagrees with the combination of Kershaw and Yves to prove obviousness.
Applicant’s arguments are based on the assumption that since Yves’ antenna does not include a ground pane, Yves’ linear elements together form a radiating conductor which is connected by a transmission line to a radioelectric communications device. (See Arguments page 6)
The examiner respectfully disagrees. As per MPEP 2145 (III), "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
In the rejection of claims 1 and 13 the examiner considers that Kershaw discloses all the claimed limitations except for “a second conductive element conductively unconnected to said first conductive element and to said antenna feed; and a resistor connecting said second end of said first conductive element to said second conductive element”. The examiner turned to Yves to prove that one of ordinary skill in the art can add resistors to sections of “conductive elements” to obtain the results disclosed by Yves. More specific, the combination of the features according to Yves (resistors in between sections of conductive elements) suggests to those of ordinary skill in the art that resistors when added in between sections of conductive elements can assist to vary/change the electrical length of the conductive elements which results in improvements to the standing wave ration (SWR), a critical component in impedance matching. Therefore, one of ordinary skill would have added a second conductive element (linear elements 4 (Yves Fig. 2 and 3)) conductively unconnected to said first conductive element (ground plane elements 86, 88, 90, 92 and 94 of Kershaw) and to said antenna feed (Kershaw’s transmission line); and a resistor (Yves’s resistor 5) connecting said second end of said first conductive element (Kershaw: 86, 88, 90, 92 and 94) to said second conductive element (Yves: item 4). In other words, Yves’ resistors 5 and linear elements 4 (Yves Fig. 2 and 3) to either one of the ground plane elements 86, 88, 90, 92 and 94 of Kershaw would have been obvious in order to obtain an antenna that operates efficiently over a wide variety of bands through the use of resistive means. (See Yves 2:24-50)
Additionally, said claimed features are common in the antenna art. Kuroda (US 2006/0214869) in figure 13 teaches a ground plane comprising a plurality of radials (ground conductors) radiating from said antenna feed (feed line), each of said radials respectively comprising: a first conductive element having a first end and a second end, said first end being conductively connected to said antenna feed; a second conductive element conductively unconnected to said first conductive element and to said antenna feed; and a resistor (electric resistor) connecting said second end of said first conductive element to said second conductive element. Therefore, one of ordinary skill would have modified the Kershaw antenna  so that when an electric resistor having a suitable resistivity is provided between or among the divided ground conductors, impedance matching can be achieved. (Kuroda para. 37-39)
Second, Applicant argues that the Examiner used impermissible hindsight (see Applicant arguments p. 8). More specific, Applicant argues:
 “Hindsight reasoning is particularly apparent in the combination of Kershaw and
Yves because Yves’ linear element is not a ground plane radial. Given the finding that
Kershaw lacks a ground plane radial formed of two conductive elements connected by
a resistor, the Examiner is prohibited from seeking an antenna component having the
same structure, particularly when this component serves a different function.”
	
The examiner disagrees, according to the MPEP 2145 Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
Yves is clear on the results obtained when a resistor is added to a conductive element in the antenna art and provides a motivation to do so. (Yves 2:24-50) Yves does not need to connect the conductive elements 4 because Kershaw already teaches said connection. However, Yves teaches that resistor can be placed along the length of a conductive element in order to extend the electrical length of the conductive element without changing its physical length.  (see Yves 1:22-27)
The rejection of claims 1 and 13 as obvious over Kershaw in view of Yves is, therefore, maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,691,209 to Kershaw, in view of U.S. Patent No. 5,173,713 to Yves et al. (hereinafter, “Yves”).
Regarding claim 1, Kershaw in figures 2-3 discloses an antenna structure comprising: an asymmetric antenna (vertical radiating element 84); an antenna feed (hub 60 and/or hub member 96, all connected to the coaxial transmission line 112) associated with said asymmetric antenna (84), configured for inputting and outputting RF signals to said asymmetric antenna (84); and a ground plane (ground plane elements 86, 88, 90, 92 and 94) associated with said asymmetric antenna (84) and said antenna feed (112), said ground plane comprising a plurality of radials (86, 88, 90, 92 and 94) radiating from said antenna feed (112) (see 4:1-5:2), each of said radials (86, 88, 90, 92 and 94) respectively comprising: a first conductive element having a first end and a second end, said first end being conductively connected to said antenna feed (112).
Kershaw does not disclose: a second conductive element conductively unconnected to said first conductive element and to said antenna feed; and a resistor connecting said second end of said first conductive element to said second conductive element.
However, in the same field of endeavor Yves in figures 1-3 teaches an antenna structure comprising a plurality of radials (4), each of said radials (4) respectively comprising: a first conductive element having a first end and a second end, said first end being conductively connected to said antenna feed (transmission line 2); a second conductive element conductively unconnected to said first conductive element and to said antenna feed (2); and a resistor (resistive means 5) connecting said second end of said first conductive element to said second conductive element.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ first and second conductive elements connected by a resistor as taught by Yves in the Kershaw antenna structure to form the claimed invention to obtain an antenna that can vary the electrical length and standing wave radio of each radial through the use of resistors and so that the antennas can operate efficiently over a very wide band and which has a good output and a low standing wave ratio. (see also Yves 2:24-50)

Regarding claim 2, Kershaw in figures 2-3 discloses an antenna structure wherein said asymmetric antenna (84) comprises one of a monopole radiating element (see vertical monopole in figure 2) and a discone radiating element.

Regarding claim 3, Kershaw in view of Yves (figures 1-3) teaches an antenna structure wherein, for each of said radials (4), a respective length of said first conductive elements is within a range of 1.75 to 3.25 times a length of said second conductive elements. (See Yves 3:38-41: the resistive means is located substantially one-third of the way along the length of the element; therefore, said first conductive elements is within a range of 2 times a length of said second conductive elements)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ first and second conductive elements connected by a resistor as taught by Yves in the Kershaw antenna structure to form the claimed invention to obtain an antenna that can vary the electrical length and standing wave radio of each radial through the use of resistors and so that the antennas can operate efficiently over a very wide band and which has a good output and a low standing wave ratio. (see also Yves 2:24-50)

Regarding claim 4, Kershaw in view of Yves (figures 1-3) teaches an antenna structure wherein said respective length of said first conductive elements is twice said respective length of said second conductive elements.
 (See Yves 3:38-41: the resistive means is located substantially one-third of the way along the length of the element; therefore, said first conductive elements is within a range of 2 times a length of said second conductive elements)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ first and second conductive elements connected by a resistor as taught by Yves in the Kershaw antenna structure to form the claimed invention to obtain an antenna that can vary the electrical length and standing wave radio of each radial through the use of resistors and so that the antennas can operate efficiently over a very wide band and which has a good output and a low standing wave ratio. (see also Yves 2:24-50)

Regarding claim 5, Kershaw in view of Yves (figures 1-3) teaches an antenna structure wherein each of said radials (4) has the same total length (Yves Abstract), said total length being at least one quarter of a maximum wavelength transmittable by said asymmetric antenna. (See Yves 4:22-25, which is ¼ length of the wavelength corresponding to the frequencies of operation)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kershaw and Yves to form the claimed invention in order to create a compact antenna that can radiate at the designed frequency using electronic elements that can modify the electrical length without extending or compromising the physical length of the antenna.

Regarding claim 9 and 10, Kershaw in figures 2 and 3 discloses an antenna structure wherein radials (Horizontal elements 72, 74, 76, 78, 80 and 81) comprise conductive rods/conductive surfaces separated from ground (ground plane hub member 96) by at least one non-conductive material (base insulator assembly 98).  
Kershaw does not disclose said first conductive elements and said second conductive elements. 
However, in the same field of endeavor Yves in figures 1-3 teaches an antenna structure comprising a plurality of radials (4), each of said radials (4) respectively comprising: a first conductive element and a second conductive element. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ first and second conductive elements as taught by Yves in the Kershaw antenna structure to form the claimed invention to obtain an antenna that can vary the electrical length and standing wave radio of each radial through the use of resistors and so that the antennas can operate efficiently over a very wide band and which has a good output and a low standing wave ratio. (see also Yves 2:24-50)
Moreover, conductive wires, conductive rods and conductive surface are obvious variations of conductive elements that do not patentably distinguish the claims from each other and any substitution for any other conductive material would not change the performance of the antenna structure as claimed. 

Regarding claim 12, Kershaw in figures 2-3 discloses an antenna structure wherein said ground plane (ground plane elements 86, 88, 90, 92 and 94) is structured as a counterpoise suspended under said asymmetric antenna (vertical radiating element 84). 

Regarding claim 13, Kershaw in figures 2-3 discloses a method for manufacturing an antenna structure comprising: providing an asymmetric antenna (vertical radiating element 84); providing an antenna feed (hub 60 and/or hub member 96, all connected to the coaxial transmission line 112), configured for inputting and outputting RF signals to an asymmetric antenna (84); providing a plurality of radials (86, 88, 90, 92 and 94), each of said radials (86, 88, 90, 92 and 94) respectively comprising: a first conductive element having a first end and a second end; and connecting said antenna feed (112) between said asymmetric antenna and said firs ends of said first conductive elements. 
Kershaw does not disclose: a second conductive element conductively unconnected to said first conductive element; and a resistor connecting said second end of said first conductive element to said second conductive element.
However, in the same field of endeavor Yves in figures 1-3 teaches a method for manufacturing an antenna structure comprising: providing a plurality of radials (4), each of said radials (4) respectively comprising: a first conductive element having a first end and a second end; a second conductive element conductively unconnected to said first conductive element; and a resistor (resistive means 5) connecting said second end of said first conductive element to said second conductive element.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ first and second conductive elements connected by a resistor as taught by Yves in the Kershaw method to form the claimed invention to obtain an antenna that can vary the electrical length and standing wave radio of each radial through the use of resistors and so that the antennas can operate efficiently over a very wide band and which has a good output and a low standing wave ratio. (see also Yves 2:24-50)

Regarding claim 15, Kershaw in view of Yves (figures 1-3) teaches a method wherein for each of said radials (4), a respective length of said first conductive elements is within a range of 1.75 to 3.25 times a length of said second conductive elements. (See Yves 3:38-41: the resistive means is located substantially one-third of the way along the length of the element; therefore, said first conductive elements is within a range of 2 times a length of said second conductive elements)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ first and second conductive elements connected by a resistor as taught by Yves in the Kershaw method to form the claimed invention to obtain an antenna that can vary the electrical length and standing wave radio of each radial through the use of resistors and so that the antennas can operate efficiently over a very wide band and which has a good output and a low standing wave ratio. (see also Yves 2:24-50)

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw and Yves, as applied to claim 1 and 13 respectively, and further in view of U.S. Patent Application Publication No. 2015/0263434 to Bench et al. (hereinafter “Bench”).

Regarding claim 8, Kershaw and Yves do not explicitly disclose an antenna structure wherein said first conductive elements and said second conductive elements comprise conductive wires separated from ground by at least one non-conductive material.
However, in the same field of endeavor, Bench in figures 1-10 teaches an antenna structure wherein said first conductive elements and said second conductive elements (506, 508, 510, 512) comprise conductive wires (Para. 70) separated from ground (112) by at least one non-conductive material (molded support form 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine said first conductive elements and said second conductive elements comprising conductive wires separated from ground by at least one non-conductive material, as taught by Bench in the antenna structure according to Kershaw and Yves to form the claimed invention in order for the non-conductive material to allow the positioning of the wires in the desired shape, form and/or direction and avoid the wires to be short-circuited with the ground plane. 

Regarding claim 14, Kershaw discloses a method further comprising connecting said radials (radiating elements 72, 74, 76, 78, 80 and 81) to a non-conductive material (base insulator assembly 98) structured to prevent a conductive connection between said radials (72, 74, 76, 78, 80 and 81) and ground (ground plane hub member 96).
Moreover, in the same field of endeavor, Bench in figures 1-10 teaches a method comprising connecting radials (506, 508, 510, 512) to a non-conductive material (molded support form 102) structured to prevent a conductive connection between said radials (506, 508, 510, 512) and ground (112).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine said radials separated from ground by at least one non-conductive material, as taught by Bench in the method according to Kershaw and Yves to form the claimed invention in order for the non-conductive material to allow the positioning of the wires in the desired shape, form and/or direction and avoid the wires to be short-circuited with the ground plane. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kershaw and Yves, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0120189 to Giometti et al. (hereinafter “Giometti”).

Regarding claim 11, Kershaw and Yves do not disclose wherein said asymmetric antenna comprises a microstrip antenna on a printed circuit board and said conductive elements comprise metallic foil attached to the opposite side of said printed circuit board.
However, Giometti in figure 31 teaches an antenna structure wherein said asymmetric antenna (antenna elements 3102 or 3104) comprises a microstrip antenna on a printed circuit board (Fig. 31 and para. 104) and said conductive elements (3112/3114) comprise metallic foil attached to the opposite side of said printed circuit board. (See Fig. 31; para. 121)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Giometti in the Kershaw/Yves antenna to form the claimed invention, in order for the printed circuit board to provide mechanical support to the antenna structure. 
  
Allowable Subject Matter
Claims 6, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Yves discloses radials having the same total length and the specific values of each resistor comprising the radial element.
However, Yves does not explicitly teach wherein a resistance of each of said resistors is within a range of 80% to 120% of a real part of an impedance of said asymmetric antenna multiplied by a number of said radials (claims 6 and/or 16); and wherein a resistance of each of said resistors equals a real part of an impedance of said asymmetric antenna multiplied by a number of said radials. (Claim 7)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845